PER CURIAM.
The Legislature amended the child support guidelines, section 61.30(ll)(b), Florida Statutes (2000), which became effective June 5, 2001. See Ch.2001-158, § 15, Laws of Fla. As a result, it has become necessary to amend the Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet to comport with the statutory changes. Pursuant to the procedures approved by this Court in Amendments to the Florida Family Law Rules of Procedure and Family Law Forms, 810 So.2d 1 (Fla.2000), input was sought and received from the Advisory Workgroup on The Florida Supreme Court Approved Family Law Forms as to the necessary revisions to the Child Support Guidelines Worksheet form.1 We have jurisdiction. See art. V, § 2(a), Fla. Const.
The amended form is set forth in the appendix to this opinion, fully engrossed, effective for immediate use. By approval of this form, we express no opinion as to its correctness or applicability.
This Order and the form discussed herein may be accessed and downloaded from this court’s website at www.flcourts.org.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.
APPENDIX
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE FORM 12.902(e), CHILD SUPPORT GUIDELINES WORKSHEET
When should this form be used?
You should complete this worksheet if child support is being requested in your case. If you know the income of the other party, this worksheet should accompany your financial affidavit. If you do not know the other party’s income, this form must be completed after the other party files his or her financial affidavit, and serves a copy on you.
This form should be typed or printed in black ink. After completing this form, you should sign the form before a notary public or deputy clerk. You should then file the original with the clerk of the circuit court in the county where your case is filed and keep a copy for your records.
What should I do next?
A copy of this form must be mailed or hand delivered to the other party in your case, if it is not served on him or her with your initial papers.
Where can I look for more information?
Before proceeding, you should read “General Information for Self Represented Litigants” found at the beginning of these forms. The words that are in “bold underline” in these instructions *529are defined there. For further information, see section 61.30, Florida Statutes
Special notes ...
If this is a domestic violence case and you want to keep your address confidential for safety reasons, do not enter the address, telephone, and fax information at the bottom of this form. Instead, file Petitioner’s Request for Confidential Filing of Address, Florida Supreme Court Approved Family Law Form 12.980®. The chart below contains the guideline amounts that you should use when calculating child support. This amount is based on the number of children and the combined income of the parents, and it is divided between the parents in direct proportion to their income or earning capacity. From time to time, some of the amounts in the child support guidelines chart will change. Be sure you have the most recent version of the chart before using it.
Because the guidelines are based on monthly amounts, it may be necessary to convert some income and expense figures from other frequencies to monthly. You should do this as follows:
[[Image here]]
If you or the other parent request that the court award an amount that is different than the guideline amount, you must also complete and attach a Motion to Deviate from Child Support Guidelines, Florida Supreme Court Approved Family Law Form 12.943.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
CHILD SUPPORT GUIDELINES CHART
Combined Monthly Available Income One Child Two Children Three Children Four Children Five Children Six Children
650.00 74 75 75 76 77 78
700.00 119 120 121 123 124 125
750.00 164 166 167 169 171 173
800.00 190 211 213 216 218 220
850.00 202 257 259 262 265 268
900.00 213 302 305 309 312 315
950.00 224 347 351 355 359 363
1000.00 235 365 397 402 406 410
1050.00 246 382 443 448 453 458
1100.00 258 400 489 495 500 505
1150.00 269 417 522 541 547 553
1200.00 280 435 544 588 594 600
1250.00 290 451 565 634 641 648
*530Combined Monthly-Available Income One Two Three Child Children Children Four Five Six Children Children Children
1300.00 300 467 584 659 688 695
1350.00 310 482 603 681 735 743
1400.00 320 498 623 702 765 790
1450.00 330 513 642 724 789 838
1500.00 340 529 662 746 813 869
1550.00 350 544 681 768 836 895
1600.00 360 560 701 790 860 920
1650.00 370 575 720 812 884 945
1700.00 380 591 740 833 907 971
1750.00 390 606 759 855 931 996
1800.00 400 622 779 877 955 1022
1850.00 410 638 798 900 979 1048
1900.00 421 654 818 923 1004 1074
1950.00 431 670 839 946 1029 1101
2000.00 442 686 859 968 1054 1128
2050.00 452 702 879 991 1079 1154
2100.00 463 718 899 1014 1104 1181
2150.00 473 734 919 1037 1129 1207
2200.00 484 751 940 1060 1154 1234
2250.00 494 767 960 1082 1179 1261
2300.00 505 783 980 1105 1204 1287
2350.00 515 799 1000 1128 1229 1314
2400.00 526 815 1020 1151 1254 1340
2450.00 536 831 1041 1174 1279 1367
2500.00 547 847 1061 1196 1304 1394
2550.00 557 864 1081 1219 1329 1420
2600.00 568 880 1101 1242 1354 1447
2650.00 578 896 1121 1265 1379 1473
2700.00 588 912 1141 1287 1403 1500
2750.00 597 927 1160 1308 1426 1524
2800.00 607 941 1178 1328 1448 1549
2850.00 616 956 1197 1349 1471 1573
2900.00 626 971 1215 1370 1494 1598
2950.00 635 986 1234 1391 1517 1622
3000.00 644 1001 1252 1412 1540 1647
3050.00 654 1016 1271 1433 1563 1671
3100.00 663 1031 1289 1453 1586 1695
3150.00 673 1045 1308 1474 1608 1720
3200.00 682 1060 1327 1495 1631 1744
3250.00 691 1075 1345 1516 1654 1769
3300.00 701 1090 1364 1537 1677 1793
3350.00 710 1105 1382 1558 1700 1818
3400.00 720 1120 1401 1579 1723 1842
3450.00 729 1135 1419 1599 1745 1867
3500.00 738 1149 1438 1620 1768 1891
3550.00 748 1164 1456 1641 1791 1915
3600.00 757 1179 1475 1662 1814 1940
3650.00 767 1194 1493 1683 1837 1964
3700.00 776 1208 1503 1702 1857 1987
3750.00 784 1221 1520 1721 1878 2009
3800.00 793 1234 1536 1740 1899 2031
3850.00 802 1248 1553 1759 1920 2053
3900.00 811 1261 1570 1778 1940 2075
3950.00 819 1275 1587 1797 1961 2097
4000.00 828 1288 1603 1816 1982 2119
4050.00 837 1302 1620 1835 2002 2141
4100.00 846 1315 1637 1854 2023 2163
*531Combined Monthly Available Income One Two Three Child Children Children Four Five Six Children Children Children
4150.00 854 1329 1654 1873 2044 2185
4200.00 863 1342 1670 1892 2064 2207
4250.00 872 1355 1687 1911 2085 2229
4300.00 881 1369 1704 1930 2106 2251
4350.00 889 1382 1721 1949 2127 2273
4400.00 898 1396 1737 1968 2147 2295
4450.00 907 1409 1754 1987 2168 2317
4500.00 916 1423 1771 2006 2189 2339
4550.00 924 1436 1788 2024 2209 2361
4600.00 933 1450 1804 2043 2230 2384
4650.00 942 1463 1821 2062 2251 2406
4700.00 951 1477 1838 2081 2271 2428
4750.00 959 1490 1855 2100 2292 2450
4800.00 968 1503 1871 2119 2313 2472
4850.00 977 1517 1888 2138 2334 2494
4900.00 986 1530 1905 2157 2354 2516
4950.00 993 1542 1927 2174 2372 2535
5000.00 1000 1551 1939 2188 2387 2551
5050.00 1006 1561 1952 2202 2402 2567
5100.00 1013 1571 1964 2215 2417 2583
5150.00 1019 1580 1976 2229 2432 2599
5200.00 1025 1590 1988 2243 2447 2615
5250.00 1032 1599 2000 2256 2462 2631
5300.00 1038 1609 2012 2270 2477 2647
5350.00 1045 1619 2024 2283 2492 2663
5400.00 1051 1628 2037 2297 2507 2679
5450.00 1057 1638 2049 2311 2522 2695
5500.00 1064 1647 2061 2324 2537 2711
5550.00 1070 1657 2073 2338 2552 2727
5600.00 1077 1667 2085 2352 2567 2743
5650.00 1083 1676 2097 2365 2582 2759
5700.00 1089 1686 2109 2379 2597 2775
5750.00 1096 1695 2122 2393 2612 2791
5800.00 1102 1705 2134 2406 2627 2807
5850.00 1107 1713 2144 2418 2639 2820
5900.00 1111 1721 2155 2429 2651 2833
5950.00 1116 1729 2165 2440 2663 2847
6000.00 1121 1737 2175 2451 2676 2860
6050.00 1126 1746 2185 2462 2688 2874
6100.00 1131 1754 2196 2473 2700 2887
6150.00 1136 1762 2206 2484 2712 2900
6200.00 1141 1770 2216 2495 2724 2914
6250.00 1145 1778 2227 2506 2737 2927
6300.00 1150 1786 2237 2517 2749 2941
6350.00 1155 1795 2247 2529 2761 2954
6400.00 1160 1803 2258 2540 2773 2967
6450.00 1165 1811 2268 2551 2785 2981
6500.00 1170 1819 2278 2562 2798 2994
6550.00 1175 1827 2288 2573 2810 3008
6600.00 1179 1835 2299 2584 2822 3021
6650.00 1184 1843 2309 2595 2834 3034
6700.00 1189 1850 2317 2604 2845 3045
6750.00 1193 1856 2325 2613 2854 3055
6800.00 1196 1862 2332 2621 2863 3064
6850.00 1200 1868 2340 2630 2872 3074
6900.00 1204 1873 2347 2639 2882 3084
6950.00 1208 1879 2355 2647 2891 3094
*532Combined Monthly Available One Two Income Child Children Three Four Five Children Children Children Six Children
7000.00 1212 1885 2362 2656 2900 3103
7050.00 1216 1891 2370 2664 2909 3113
7100.00 1220 1897 2378 2673 2919 3123
7150.00 1224 1903 2385 2681 2928 3133
7200.00 1228 1909 2393 2690 2937 3142
7250.00 1232 1915 2400 2698 2946 3152
7300.00 1235 1921 2408 2707 2956 3162
7350.00 1239 1927 2415 2716 2965 3172
7400.00 1243 1933 2423 2724 2974 3181
7450.00 1247 1939 2430 2733 2983 3191
7500.00 1251 1945 2438 2741 2993 3201
7550.00 1255 1951 2446 2750 3002 3211
7600.00 1259 1957 2453 2758 3011 3220
7650.00 1263 1963 2461 2767 3020 3230
7700.00 1267 1969 2468 2775 3030 3240
7750.00 1271 1975 2476 2784 3039 3250
7800.00 1274 1981 2483 2792 3048 3259
7850.00 1278 1987 2491 2801 3057 3269
7900.00 1282 1992 2498 2810 3067 3279
7950.00 1286 1998 2506 2818 3076 3289
8000.00 1290 2004 2513 2827 3085 3298
8050.00 1294 2010 2521 2835 3094 3308
8100.00 1298 2016 2529 2844 3104 3318
8150.00 1302 2022 2536 2852 3113 3328
8200.00 1306 2028 2544 2861 3122 3337
8250.00 1310 2034 2551 2869 3131 3347
8300.00 1313 2040 2559 2878 3141 3357
8350.00 1317 2046 2566 2887 3150 3367
8400.00 1321 2052 2574 2895 3159 3376
8450.00 1325 2058 2581 2904 3168 3386
8500.00 1329 2064 2589 2912 3178 3396
8550.00 1333 2070 2597 2921 3187 3406
8600.00 1337 2076 2604 2929 3196 3415
8650.00 1341 2082 2612 2938 3205 3425
8700.00 1345 2088 2619 2946 3215 3435
8750.00 1349 2094 2627 2955 3224 3445
8800.00 1352 2100 2634 2963 3233 3454
8850.00 1356 2106 2642 2972 3242 3464
8900.00 1360 2111 2649 2981 3252 3474
8950.00 1364 2117 2657 2989 3261 3484
9000.00 1368 2123 2664 2998 3270 3493
9050.00 1372 2129 2672 3006 3279 3503
9100.00 1376 2135 2680 3015 3289 3513
9150.00 1380 2141 2687 3023 3298 3523
9200.00 1384 2147 2695 3032 3307 3532
9250.00 1388 2153 2702 3040 3316 3542
9300.00 1391 2159 2710 3049 3326 3552
9350.00 1395 2165 2717 3058 3335 3562
9400.00 1399 2171 2725 3066 3344 3571
9450.00 1403 2177 2732 3075 3353 3581
9500.00 1407 2183 2740 3083 3363 3591
9550.00 1411 2189 2748 3092 3372 3601
9600.00 1415 2195 2755 3100 3381 3610
9650.00 1419 2201 2763 3109 3390 3620
9700.00 1422 2206 2767 3115 3396 3628
9750.00 1425 2210 2772 3121 3402 3634
9800.00 1427 2213 2776 3126 3408 3641
*533Combined Monthly Available Income One Child Two Children Three Children Four Children Five Children Six Children
9850.00 1430 2217 2781 3132 3414 3647
9900.00 1432 2221 2786 3137 3420 3653
9950.00 1435 2225 2791 3143 3426 3659
10000.00 1437 2228 2795 3148 3432 3666
FORM 12.902(e). CHILD SUPPORT GUIDELINES WORKSHEET
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.: _
Division: _
Petitioner,
and
Respondent.
CHILD SUPPORT GUIDELINES WORKSHEET
I, {full legal name}_, certify that the following statements are true:
FATHER MOTHER
1. PRESENT NET MONTHLY INCOME
Enter the amount from line number 27, Section I of Florida Family Law Rules of Procedure Form 12.902(b) or (c), Financial Affidavit. la. $__. lb. $_
2. COMBINED PRESENT NET MONTHLY INCOME Add la and lb. 4©-
3. BASIC MONTHLY OBLIGATION
There is (are) {number}_minor child(ren) common to the parties.
Using the amount on line 2, enter the appropriate amount from the child support guidelines chart.
4. PERCENT OF FINANCIAL RESPONSIBILITY
Divide the amount on line la. by the amount on line 2 to get Father’s percentage financial responsibility. Enter answer on line 4a. 4a.
Divide the amount on line lb. by the amount on line 2 to get Mother’s percentage financial responsibility. Enter answer on line 4b. 4b.
5. SHARE OF BASIC MONTHLY OBLIGATION
Multiply the number on line 3 by the percent on line 4a to get Father’s share of basic obligation. Enter answer on line 5a. 6a. $_
Multiply the number on line 3 by the percent on line 4b to get Mother’s share of basic obligation. Enter answer on line 5b. 5b. $_
If the noncustodial parent does not exercise visitation at least 40 percent of the overnights in the year (146 overnights in the year) you should complete Nos. 6 through 9 and No. 17 below. If the *534noncustodial parent does exercise visitation at least 40 percent of the overnights in the year (146 overnights in the year), skip to No. 10 and complete Nos. 10 through 17 below.
FATHER MOTHER
6. TOTAL MONTHLY CHILD CARE COSTS
Child care costs should not exceed the level required to provide quality care from a licensed source for the child(ren). See section 61.30(7), Fla. Stat. for more information. 6. $.
7. PERCENTAGE OF CHILD CARE COSTS
Multiply the amount on line 6 by .76 (to determine 75% of the total child care costs). Enter answer on line 7. 7. $_
Multiply the number on line 4a. by the amount on line 7 to get Father’s share of the child care obligation. Enter answer on line 7a. 7a. $_
Multiply the number on line 4b. by the amount on line 7 to get Mother’s share of the child care obligation. Enter answer on line 7b. 7b. $.
8.TOTAL MONTHLY CHILD(REN)’S HEALTH INSURANCE COSTS
This is only amounts paid for insurance on the children). Enter answer on line 8. 8. $.
Multiply the number on 4a. by the amount on line 8 to get Father’s share of the child(ren)’s health insurance obligation. Enter answer on line 8a. 8a. $.
Multiply the number on 4b. by the amount on line 8 to get Mother’s share of the ehild(ren)’s health insurance obligation. Enter answer on line 8b. 8b. $.
9.TOTAL MONTHLY OBLIGATION
Add lines 6a, 7a, and 8a to determine Father’s total obligation. Enter answer on line 9a. 9a. $.
Add lines 6b, 7b, and 8b to determine Mother’s total obligation. Enter answer on line 9b. Stop and continue to No. 17. 9b. $.
10.SHARED PARENTING ADJUSTMENT 5a. $_ 5b. $_
Multiply each line 5a and 5b by 1.5. Enter each answer on line 10a and 10b. x 1.5 x 1.5 10a. $_ 10b. $_
11. PERCENTAGE OF OVERNIGHT STAYS
The children) spend(s)_Overnight stays with the father each year.
Using the number on the above line, multiply it by 100 and divide by 365. Enter this number on line 11a. 11a. _%
The child(ren) spend(s)_overnight stays with the mother each year.
Using the number on the above line, multiply it by 100 and divide by 365. Enter this number on line lib. lib. _%
12. ADJUSTED FINANCIAL RESPONSIBILITY
Multiply the number on line 10a by the percent on line lib to get father’s financial responsibility. Enter answer on line 12a. 12a. _
Multiply the number on line 10b by the percent on line 11a to get mother’s financial responsibility. Enter answer on linel2b. 12b.
*535FATHER MOTHER
13. TOTAL MONTHLY CHILD CARE COSTS
Calculate the net amount owed for the expenses incurred for day care. Child care costs should not exceed the level required to provide quality care from a licensed source for the child(ren). See section 61.30(7), Fla. Stat. for more information. Enter this amount on line 13. 13. $.
For purpose of calculating child support under this shared parenting arrangement, day care shall be calculated without regard to the 25% reduction.
Multiply the number on line 4a by the amount on line 13 to get the father’s share of the child care obligation. Enter the answer on line 13a. 13a. $.
Multiply the number on line 4b by the amount on line 13 to get the mother’s share of the child care obligation. Enter the answer on line 13b. 13b.
14. TOTAL MONTHLY CHILD(REN)?S HEALTH INSURANCE COSTS
This is only amounts paid for insurance on the child(ren). Enter answer on line 14. 14. $.
Multiply the number on line 4a by the amount on line 14 to get father’s share of the ehild(ren)’s health insurance obligation. Enter answer on line 14a. 14a. $.
Multiply the number on line 4b by the amount on line 14 to get mother’s share of the child(ren)’s health insurance obligation. Enter answer on line 14b. 14b.
15. TOTAL MONTHLY OBLIGATION
Add lines 12a, 13a, and 14a to determine father’s total obligation. Enter answer on line 15a. 15a. $_
Add lines 12b, 13b, and 14b to determine mother’s total obligation. Enter answer on line 15b. 15b.
16. MONETARY TRANSFER
Using the amounts on lines 15a and 15b, subtract the lesser number from the greater number. Enter the answer on line 16. If the number on line 15a is the lesser number, the amount on line 16 shall be paid to the father, subject to any direct payments for child care or health insurance expense. If the number on line 15b is the lesser number, the amount on line 16 shall be paid to the mother, subject to any direct payments for child or health insurance expense. 16. $.
17. ADJUSTMENTS TO GUIDELINES AMOUNT. If you or the other parent are requesting the Court to award a child support amount that is more or less than the child support guidelines, you must complete and file Motion to Deviate from Child Support Guidelines, Florida Supreme Court Approved Family Law Form 12.943. [/ one only]
_ a. Deviation from the guidelines amount is requested. The Motion to Deviate from Child Support Guidelines, Florida Supreme Court Approved Family Law Form 12.943, is attached.
_ b. Deviation from the guidelines amount is NOT requested. The Motion to Deviate from Child Support Guidelines, Florida Supreme Court Approved Family Law Form 12.943, is not attached.
*536I certify that a copy of this document was [/ one only] ( ) mailed ( ) faxed and mailed ( ) hand delivered to the person(s) listed below on {date}_
Other party or his/her attorney:
Name: -
Address: _
City, State, Zip: -
Fax Number: _
Date:
Signature of Party
Printed Name:_
Address: _
City, State, Zip: _
Telephone Number:_
Fax Number:_
STATE OF FLORIDA COUNTY OF_
Sworn to or affirmed and signed before me on by
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
_ Personally known
_ Produced identification
_ Type of identification produced_
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [ fill in all blanks]
I, {full legal name and trade name of nonlawyer} _, a nonlawyer, located at {street} _, {city} _, {state} _, {phone} _, helped {name} _, who is the [/ one only]_petitioner or_respondent, fill out this form.

. Input was also received from the Chair of the Family Law Section of The Florida Bar and the incoming Chair of the Family Law Rules Committee of The Florida Bar.